IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 98-30597
                         Summary Calendar


LARRY E. CLARK,

                                    Plaintiff-Appellant,

versus

GEORGE B. LAND; ET AL,

                                    Defendants,

ROBERT G. GRAVES; PAUL RAY DRY; JAMES M. DOUSAY;
FALCON A. MORGAN; THOMAS R. STEPHENS; BURNIE MALONE;
RONALD J. BERTRAND; ROBERT L. LEDOUX; ATTORNEY'S
LIABILITY ASSURANCE SOCIETY, INC; H. DAVID GULLETTE;
KEATS EVERETTE; NEIL WAGONER; FRANK DENTON; NORMAN L.
SCISSON; CHARLES R. SCOTT; EDWARD A MICHEL; W.P. PATIN;
LAWRENCE A. DURANT; ANNA E. DOW; ROGER L. BURFORD;
E. B. NOBELS; EUGENE E. CHIARULLI, JR.; LOUISIANA DEPARTMENT
OF TRANSPORTATION AND DEVELOPMENT; BROOK, PIZZA & VAN
LOON LLP, erroneously sued as Brook, Morial, Cassibry,
Fraiche & Pizza; MANGHAM & DAVIS, Successors in
interest to Mangham, Hardy, Rolfs, Bailey & Abadie,
Erroneously sued as Mangham, Hardy, Rolfs, Bailey & Abadie,

                                    Defendants-Appellees,

BERTRAND & SOILEAU; CHARLES E SOILEAU,

                                    Movants-Appellees.

                           * * * * * * *
                         Consolidated with
                              98-30731
                           * * * * * * *

LARRY E. CLARK,

                                    Plaintiff-Appellant,

versus

GEORGE B. LAND; ET AL,

                                    Defendants,
H. DAVID GULLETTE; KEATS EVERETTE; ANNA E. DOW; ROGER L. BURFORD;
EUGENE E. CHIARULLI, JR; BROOK, PIZZA & VAN LOON LLP,

                                               Defendants-Appellees.

                            - - - - - - - - - -
               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                           USDC No. 97-CV-1266-D
                            - - - - - - - - - -
                               June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

         The motion of Appellees Mangham & Davis, Attorneys’ Liability

Assurance Society, Inc., and Robert L. Ledoux to dismiss appeal No.

98-30597 for lack of jurisdiction is GRANTED as to those Appellees.

     As an initial matter, we note that, in a case pending for less

than one year, the district court entered five FED. R. CIV. P. 54(b)

judgments in a three month period. A district court should certify

an appeal under Rule 54(b) only when an immediate appeal is

necessary      to    alleviate   a    danger   of   hardship   or   injustice;   a

certification should not be entered as a matter of routine courtesy

to counsel or the parties.            See PYCA Industries, Inc. v. Harrison

County Waste Water Management Dist., 81 F.3d 1412, 1421 (5th Cir.

1996). Although we find no danger of hardship or injustice in this

case,     in   the    interest   of    judicial     economy    we   refrain   from

dismissing the appeals based on improvident certification, proceed

to the merits, and DISMISS THE APPEALS AS FRIVOLOUS.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Clark’s notice of appeal in No. 98-30597, filed May 27, 1998,

was effective only as to the district court’s May 8, 1998, judgment

dismissing    Clark’s   claims      against   Defendants      Robert   Bertrand,

Charles Soileau, and the law firm of Bertrand & Soileau, and the

district court’s April 28, 1998, judgment dismissing Clark’s claims

against Defendants Robert G. Graves, Paul Ray Dry, James M. Dousay,

Falcon A. Morgan, Thomas R. Stephen, Burnie Malone, Neil Wagoner,

Frank Denton, Norman L. Scisson, Edward A Michel, Jude W. P. Patin,

Lawrence A. Durant, and the Louisiana Department of Transportation

and Development.

     Clark argues that his claims against Appellees Dow, and Brook,

Pizza & Van Loon LLP are not time-barred because prescription was

interrupted by his state court lawsuit against them which raised

essentially the same claims and he suggests that the district court

erroneously applied La. R. S. 9:5605 (the peremptive statute for

legal malpractice) when Clark’s claims against these Defendants

sounded in fraud rather than malpractice.

     Clark’s appellate argument ignores the fact that his district

court   complaint   alleged    that    these      Appellees   committed   legal

malpractice rather than fraud.         Furthermore, Clark concedes in his

appellate brief that he has unsuccessfully raised the same claims

against these Appellees in a state court lawsuit. Therefore, these

claims are barred by principles of res judicata.                See Russell v.

SunAmerica Sec., Inc., 962 F.2d 1169, 1172 (5th Cir. 1992).                Thus,

Clark   has   failed    to   show    that   the    district    court   erred   by

dismissing his claims against Appellees Dow, and Brook, Pizza & Van
Loon LLP.     Giddings v. Chandler, 979 F.2d 1104, 1106 (5th Cir.

1992); see Reeder v. North, 701 So. 2d 1291, 1294-99 (La. 1997).

     Clark challenges the district court’s determination that his

claims against the remaining Appellees are time-barred on the basis

that each of the individual Appellees is a member of an ongoing

conspiracy directed against Clark.              We find his conclusional

assertions of a conspiracy unpersuasive.           See Babb v. Dorman, 33
F.3d 472, 476 (5th Cir. 1994); Hale v. Harney, 786 F.2d 688, 690

(5th Cir. 1986).

     Having allowed Clark to amend his complaint once as of right,

we find no abuse of discretion in the district court’s denial of

Clark’s subsequent motions to amend on the basis that Clark had

failed to include new substantive allegations and that his claims

were time-barred.      Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th

Cir. 1993).

     For the foregoing reasons, we conclude that the APPEALS ARE

FRIVOLOUS and DISMISS THEM AS SUCH.       Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.        We caution Clark that any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.             To avoid sanctions, Clark

should review any pending appeals to ensure that they do not raise

arguments that are frivolous.

        MOTION TO DISMISS FOR LACK OF JURISDICTION GRANTED AS TO

Appellees MANGHAM & DAVIS, ATTORNEYS’ LIABILITY ASSURANCE SOCIETY,

INC.,   AND   ROBERT   L.   LEDOUX;   APPEALS    DISMISSED   AS   FRIVOLOUS;

SANCTION WARNING ISSUED.